EXHIBIT 10.4


EXECUTION VERSION



CONSULTING AND RELEASE AGREEMENT
This Consulting and Release Agreement (this “Agreement”), dated November 1, 2015
is made and entered into by and between Joseph E. Milliron (the “Executive”) and
Furmanite Corporation (the “Company”):
WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into the Agreement and Plan of Merger (the “Merger Agreement”) dated as
of November 1, 2015 by and among the Company, Team, Inc. (the “Acquirer”) and
TFA, Inc. (“Merger Sub”), a wholly-owned subsidiary of the Acquirer, pursuant to
which Merger Sub will be merged with and into the Company (the “Merger”) with
the Company continuing as the surviving corporation and a wholly-owned
subsidiary of the Acquirer.
WHEREAS, the Executive will retire from employment with the Company effective as
of immediately following the execution of the Merger Agreement by all parties
thereto on November 1, 2015 (the “Retirement Date”).
WHEREAS, the Company and the Executive (the “Parties” and each, a “Party”)
desire to enter into a consulting arrangement, a release and waiver in favor of
the Company and its affiliates and certain restrictive covenants, in each case
on the terms and conditions set forth herein.
WHEREAS, both Parties have read and understand, and desire and intend to be
bound by, the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained in this Agreement and other valuable consideration, the
sufficiency of which is acknowledged, the Parties agree as follows:
1.Release and Waiver Agreement. The Parties acknowledge and understand that this
Agreement is a release and waiver contract and that this document is legally
binding. Each Party understands that by signing this Agreement, he or it has
read and understood each provision and is agreeing to all of the provisions set
forth in this Agreement.
2.    Consultation With Attorney, Review Period and Revocation Period.
(a)     The Executive is advised, and acknowledges that he has been advised, to
consult with an attorney before executing this Agreement concerning the meaning,
import, and legal significance of this Agreement. The Executive acknowledges
that he has read this Agreement and understands its terms, as signified by his
signature hereto, and is voluntarily executing the same after advice of counsel
for the purposes and consideration expressed in this Agreement.
(b)    The Executive acknowledges that he has been provided with a period of at
least twenty-one (21) days within which to consider, review, and reflect on the
terms of this Agreement. In the event that he executes this Agreement prior to
the expiration of the twenty-one (21)-day period, he hereby waives the balance
of said period.

    



--------------------------------------------------------------------------------




(c)    The Executive has seven (7) days in which he may revoke this Agreement
after he signs it. This Agreement shall not be effective until the expiration of
seven (7) days after Executive signs it without revocation. If the Executive
signs and does not revoke this Agreement in accordance with the previous
sentence, the eighth (8th) day following the date that the Executive signs this
Agreement shall be the “Release Effective Date”. Any amounts payable and
benefits to be provided under Section 4(a) of this Agreement shall be paid or
provided no sooner than the Release Effective Date, and shall not be provided if
the Release Effective Date does not occur. Any revocation of this Agreement must
be delivered to the Company, Attention: Legal, at 10370 Richmond Ave. Suite 600,
Houston, Texas 77042, before the expiration of seven (7) days after Executive
signs this Agreement.
3.    Release. In exchange for the promises and covenants contained in this
Agreement, the Parties covenant and agree as follows:
(a)    Release and Waiver by Executive. For and in consideration of the
Company’s willingness to enter into the consulting arrangement set forth in
Section 4 of this Agreement, as well as the covenants and promises contained in
this Agreement, the receipt and sufficiency of which are acknowledged, the
Executive, on behalf of himself and his family, assigns, representatives,
agents, heirs and attorney, if any, fully, finally, and forever releases,
acquits and discharges the Company, along with its former, present and future
parents, subsidiaries, and affiliates, and its and their respective
predecessors, successors and assigns, if any, as well as its and their
respective former and present officers, administrators, directors, shareholders,
general or limited partners, representatives, agents, employees and attorneys,
if any, jointly and severally (collectively, the “Released Parties”), from any
and all claims, demands, actions, liabilities, obligations and causes of action
of whatever kind or character, whether known or unknown, that the Executive or
anyone on his behalf or for his benefit has or might claim to have against the
Released Parties for any and all injuries, harm, damages (actual and punitive),
penalties, costs, losses, expenses, attorney’s fees and liability or other
detriment, if any, whatsoever and whenever incurred or suffered by the Executive
arising out of, relating to, or in connection with any transaction, occurrence
or omission that transpired before the execution of this Agreement, including,
without limitation:
(i)    any claim under federal, state, or local law that provides civil remedies
for the enforcement of rights arising out of the employment relationship,
including, without limitation, discrimination and retaliation claims, such as
claims or causes of action under Title VII of the Civil Rights Act of 1964 as
amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act of 1866, as amended, 42
U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42 U.S.C. § 198; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. as well as
the Older Workers Benefit Protection Act; Americans With Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; Fair Labor Standards Act, as amended, 29
U.S.C. § 201, et seq.; Family and Medical Leave Act, as amended, 29 U.S.C. §
2601, et seq.; the Texas Commission on Human Rights Act, as amended, Texas Labor
Code § 21.001, et seq.; or any other statute prohibiting discrimination or
retaliation in employment under any federal, state, or local law, and
(ii)    any compensation claims for unpaid or withheld wages, relocation
allowances or benefits, other benefits, commissions, bonuses or profit-sharing,
wrongful

-2-

--------------------------------------------------------------------------------




discharge, breach of contract, breach of fiduciary duty, promissory estoppel,
fraud, breach of any implied covenants, assault, battery, negligence,
defamation, invasion of privacy, slander, intentional infliction of emotional
distress, or any other contract, tort, or statutory claim;
provided, that nothing in this Agreement shall be construed as a release by the
Executive of any (1) salary earned through the Retirement Date, (2) outstanding
expense reimbursement claims as of the Retirement Date in accordance with the
Company’s policies, (3) rights under the Company’s 401(k) Plan earned through
the Retirement Date, (4) rights under the Company’s medical and dental insurance
plan to which Executive is entitled through the Retirement Date, (5) rights of
the Executive to indemnification and advance of expenses pursuant to the
Company’s bylaws and pursuant to the indemnification assurance agreement between
the Parties (the “Indemnification Documents”), (6) rights of the Executive under
any insurance policies maintained by the Company, (7) rights of the Executive
under this Agreement, (8) any claims arising in relation to the enforcement of
this Agreement, (9) any rights of Executive arising out of and relating to the
Separation Agreement being executed by the Parties concurrently with this
Agreement, and (10) any claims arising after the Release Effective Date.
(b)    The Executive covenants and agrees that he will not initiate, or cause to
be initiated, any action or cause of action against the Company or any of the
other Released Parties in the future asserting any claim covered by the release
contained in this Agreement.
(c)    The Parties acknowledge and agree that although Section 3(b) prohibits
the Executive from filing a lawsuit concerning claims covered by the release, it
does not prohibit the Executive from lodging a complaint with or participating
in a proceeding before any governmental agency or challenging whether the
release set forth in Section 3(a) was entered into on a knowing and voluntary
basis.
(d)    Executive acknowledges and agrees that the Company is under no prior
obligation to enter into the consulting arrangement set forth in Section 4 and
the Executive was not previously otherwise entitled to receive the consulting
fees set forth in Section 4(a) and, further, that the Company’s entrance into
such consulting arrangement and payment of such consulting fees constitutes fair
and adequate consideration for the execution of this Agreement.
4.    Consulting Services.
(a)    During the period commencing on the Retirement Date and ending on August
31, 2016 (the “Consulting Period”), the Executive shall serve as a consultant to
the Company and shall be available to provide such advice to the Chief Executive
Officer of the Company regarding transition matters and other matters as to
which the Executive was involved while employed by the Company as the Chief
Executive Officer may reasonably request from time to time. The Parties expect
that the level of services to be provided by the Executive during the Consulting
Period will be no more than twenty percent (20%) of the average level of
services performed by the Executive as Chief Executive Officer of the Company
(and, before his appointment as Chief Executive Officer, as President and Chief
Operating Officer of the Company) during the thirty-six (36) months immediately
preceding the Retirement Date. As compensation during the Consulting Period, and
subject to the Executive providing the services described in the first sentence
of this Section 6(a),

-3-

--------------------------------------------------------------------------------




the Company shall pay to the Executive a fee at the rate of $25,000 per month
(prorated for partial months during the Consulting Period), payable in advance
no later than the first business day of the applicable calendar month during the
Consulting Period. During the Consulting Period, the Company shall reimburse the
Executive, in accordance with its standard reimbursement policies, for ordinary
and reasonable expenses incurred by the Executive in the course of providing
consulting services pursuant to this paragraph.
(b)    The Parties acknowledge and agree that during the Consulting Period the
Executive will be an independent contractor and will not be an employee, agent
or authorized representative of the Company. The Executive shall have no
authority to bind the Company to any contract, agreement or obligations
whatsoever, and shall not participate in any employee benefit plan, policy or
arrangement of the Company other than in his capacity as former employee. The
Executive shall be responsible for preparing and filing such federal and state
income and other tax returns as may be required to be prepared and filed by the
Executive and shall pay such federal and state income, self-employment and other
taxes as may be required to be paid by the Executive under applicable laws in
connection with this Agreement, if any.
5.    Noncompetition. During the period commencing on the Retirement Date and
ending on March 31, 2016 (the “Restricted Period”), the Executive will not, in
any locale in the United States in which the Company or its affiliates operated
as of the Retirement Date, directly or indirectly, provide services, whether as
a director, officer, partner, owner, employee, inventor, consultant, advisor,
agent, or otherwise, to any domestic or international business or firm that is
engaged or has plans to become engaged in any line of business in which the
Company or any of its affiliates is engaged as of the Retirement Date.
Notwithstanding the foregoing, during the Restricted Period the Executive may
own up to three (3) percent of the outstanding securities of any publicly traded
company.
6.    Nondisparagement; Cooperation. The Executive agrees to refrain from, and
the Company agrees that its directors and executive officers will refrain from,
engaging in any conduct, verbal or otherwise, that would disparage or harm the
reputation of the other party hereto. Such conduct shall include, but not be
limited to, any negative statements made verbally or in writing by the Executive
about the Company or any of the Released Parties, or by any such director or
executive officer about the Executive. The foregoing notwithstanding, neither
this Agreement nor any other Company agreement or policy shall prohibit
Executive from making a good faith report or related disclosures to any
governmental agency or entity regarding potential violations of applicable
federal, state or local law or to take other actions protected as whistleblower
activity under applicable law. Executive is not required to notify the Company
of these reports or disclosures. In addition to the Executive’s consulting
duties as described in Section 4(a), the Executive agrees to cooperate with the
Company and its advisors in connection with business matters in which the
Executive was involved or any claims, investigations, administrative proceedings
or lawsuits which relate to his employment with the Company and of which the
Executive has knowledge. Any request for cooperation will be upon reasonable
advance notice. The Company shall pay Executive’s reasonable out of pocket
expenses in connection with such cooperation.
7.    Property and Confidential Information.

-4-

--------------------------------------------------------------------------------






(a)    The Executive acknowledges that the Company has furnished, and may
continue to furnish, him with information (the “Confidential Information”) that
is secret, non-public or otherwise confidential, including without limitation:
the Company’s technical and business information, whether patentable or not,
which is of a confidential, trade secret, or proprietary character, and which
was either developed by the Company, with others or by others; lists of
customers; identity of customers; identity of prospective customers; contract
terms; bidding information and strategies; pricing methods or information;
computer software; computer software methods and documentation; hardware; the
Company’s methods of operation; the procedures, forms and techniques used in
servicing the Company’s customers; claims or potential claims by or against the
Company or any other Released Party, strategies and future plans, and corporate
governance matters. In consideration of receiving and retaining payments or
benefits under this Agreement, the Executive shall not disclose to anyone,
including without limitation, any person, firm, corporation or other entity, or
publish, or use for any purpose, any Confidential Information, except as
explicitly authorized in writing by the Company. The Executive agrees that if it
appears that the Executive will be compelled by law or judicial process to
disclose any Confidential Information to avoid potential liability, the
Executive will notify the Company in writing immediately upon the Executive’s
receipt of a subpoena or other legal process and will cooperate with the Company
to minimize publication of the subject Confidential Information.
(b)    The Executive acknowledges that the Proprietary Information, Inventions
and Non-Solicitation Agreement by and between the Company and the Executive
dated as of August 8, 2005 (the “Non-Solicitation Agreement”) remains in full
force and effect.
8.    Choice Of Law And Venue. The Parties agree that the Agreement shall be
performed in Harris County, Texas and that the laws of the State of Texas shall
govern the enforceability, interpretation and legal effect of this Agreement.
The Parties also agree that venue of any action to enforce the provisions of
this Agreement, or any document executed in connection with this Agreement,
shall be (a) so long as the Executive resides in Texas, in the courts of the
county in which Executive resides or (b) if Executive does not reside in Texas,
the courts of Harris County, Texas.
9.    Entire Agreement. This Agreement, along with the Separation Agreement,
being executed concurrently herewith (the “Concurrent Agreements”), constitute
the entire understanding and agreement of the Parties, and supersedes all prior
understandings and agreements, if any, among or between the Parties with respect
to the subject matter of the Concurrent Agreements. There are no
representations, agreements, arrangements or understandings, oral or written,
concerning the subject matter of the Concurrent Agreements between the Parties
that are not fully expressed or incorporated by reference in the Concurrent
Agreements. Notwithstanding the foregoing, any existing agreements between
Executive and the Company or any of its subsidiaries or affiliates with respect
to confidentiality, proprietary information, inventions, non-competition or
non-solicitation, including without limitation the Non-Solicitation Agreement,
shall remain in full force and effect.
10.    Amendments. Any modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement shall be binding only
if evidenced in writing signed by each Party. This Agreement cannot be changed
or terminated orally, but may be changed only through a written document
executed by both Parties.

-5-

--------------------------------------------------------------------------------




11.    Severability. If any term of this Agreement shall be determined by a
court of competent jurisdiction to be illegal, invalid, unconscionable or
unenforceable, the remaining provisions will remain effective and legally
binding, and the illegal, invalid, unconscionable or unenforceable term shall be
deemed not to be a part of this Agreement.
12.    Disputes Relating to Agreement. If any action at law or in equity,
including without limitation an action for declaratory or injunctive relief, is
brought to enforce or interpret the provisions of this Agreement, the party
prevailing in the action shall recover from the adverse party his or its actual
damages and reasonable costs and expenses, including without limitation
reasonable attorneys’ fees incurred in connection with the action. In the event
of the violation or threatened violation of any of the covenants or promises in
this Agreement, the non-breaching Party shall be entitled to injunctive relief,
both preliminary and final, enjoining and restraining the violation or
threatened violation, which injunctive relief shall be in addition to all other
remedies available to the non-breaching Party, at law or in equity. This
Agreement shall be enforceable by Company and the Acquirer and their assignees,
as well as Executive and his heirs.
[Signature page follows.]



-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.


FURMANITE CORPORATION








By:    /s/ Jeffery G. Davis
_____________________________
Name: Jeffery G. Davis
Title: Interim Executive Chairman








EXECUTIVE



/s/ Joseph E. Milliron
___________________________________
Joseph E. Milliron





[Consulting and Release Agreement Signature Page]

